Exhibit 99.1 Contact: Cameron SmithManhattan Associates(678) 597.6841 camsmith@manh.com Manhattan Associates Appoints Payments Industry Veteran Ed Eger to Board of Directors ATLANTA, (OCTOBER 16, 2015) – Manhattan Associates, Inc. (NASDAQ: MANH) today announced that Ed Eger has joined the company’s board of directors. Mr. Eger is currently president and chief executive officer of OANDA Corporation, a provider of innovative foreign exchange trading services. Previously, Mr. Eger was a member of the leadership team at PayPal, as senior vice president and general manager for the Americas. He also served as CEO of Citibank’s multi-billion dollar international consumer credit card business. “Ed is recognized as a visionary and leader in payments and consumer transactions with deep knowledge of international business,” said Manhattan Associates Chairman of the Board John Huntz. “We are pleased to welcome him to the board at this pivotal moment in omni-channel commerce as companies fundamentally transform the consumer experience. We look forward to his contributions and distinctive insights.” “Manhattan Associates has captured a first-mover advantage in the commerce revolution and there is a tremendous opportunity ahead as the business executes its long-term growth strategy,” said Mr. Eger. “It is a rare opportunity to work with a company that has such a powerful combination of strategic vision, talented associates and industry-leading technology.” About Manhattan Associates
